— Appeal by defendant from a judgment of the County Court, Westchester County (Hickman, J.), rendered September 18, 1980, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to dismiss the indictment on the ground that his right to a speedy trial was violated. Judgment affirmed. Initially, we note that defendant has forfeited his statutory claim pursuant to CPL 30.30. He cannot preserve his statutory speedy trial claim for appellate review by obtaining the consent of the prosecutor and approval of the court at the time the plea is entered (see People v O’Brien, 56 NY2d 1009). In any event, it is clear that the prosecution was ready for trial within the prescribed statutory period (see People v Brothers, 50 NY2d 413). Considering the relevant criteria set forth in People v Taranovich (37 NY2d 442), we find that defendant’s constitutional speedy trial claim also has no substantial merit. We have considered defendant’s remaining arguments and find they have no merit. Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.